       Case 5:19-cv-01324-MHH Document 47 Filed 08/23/21 Page 1 of 55                     FILED
                                                                                 2021 Aug-23 PM 03:04
                                                                                 U.S. DISTRICT COURT
                                                                                     N.D. OF ALABAMA


                  UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF ALABAMA
                     NORTHEASTERN DIVISION


TERRENCE STEWART,                         }
                                          }
                                          }
       Plaintiff,                         }
                                          }
                                          }
                                          }
v.                                            Case No.: 5:19-cv-01324-MHH
                                          }
                                          }
                                          }
COVANTA HUNTSVILLE, INC.,                 }
                                          }
                                          }
       Defendant.                         }




                             MEMORANDUM OPINION

      In this employment action, Terrence Stewart alleges that his employer,

Covanta Huntsville, Inc., failed to promote him based on his race and retaliated

against him after he complained about discrimination at the company. Covanta has

asked the Court to enter judgment in its favor on Mr. Stewart’s claims. (Doc. 31).

This opinion resolves Covanta’s motion.

      The opinion begins with a discussion of the standard that a district court uses

to evaluate motions for summary judgment. Next, consistent with the summary

judgment standard, the Court identifies the evidence that the parties have submitted
                                          1
       Case 5:19-cv-01324-MHH Document 47 Filed 08/23/21 Page 2 of 55




and describes the evidence in the light most favorable to Mr. Stewart. Then, the

Court discusses the general analytical framework for employment discrimination

and retaliation claims under Title VII and 42 U.S.C. § 1981. Finally, the Court

evaluates the parties’ evidence under that framework as it relates to Mr. Stewart’s

discrimination and retaliation claims to determine whether factual disputes in the

record warrant a jury trial.

                                       I.

      A district court “shall grant summary judgment if the movant shows that there

is no genuine dispute as to any material fact and the movant is entitled to judgment

as a matter of law.” FED. R. CIV. P. 56(a). To demonstrate a genuine dispute as to a

material fact that precludes summary judgment, the party opposing a motion for

summary judgment must cite “to particular parts of materials in the record, including

depositions, documents, electronically stored information, affidavits or declarations,

stipulations (including those made for purposes of the motion only), admissions,

interrogatory answers, or other materials.” FED. R. CIV. P. 56(c)(1)(A). “The court

need consider only the cited materials, but it may consider other materials in the

record.” FED. R. CIV. P. 56(c)(3).


      “A litigant’s self-serving statements based on personal knowledge or

observation can defeat summary judgment.” United States v. Stein, 881 F.3d 853,

857 (11th Cir. 2018); see also Feliciano v. City of Miami Beach, 707 F.3d 1244,

                                            2
           Case 5:19-cv-01324-MHH Document 47 Filed 08/23/21 Page 3 of 55




1253 (11th Cir. 2013) (“To be sure, Feliciano’s sworn statements are self-serving,

but that alone does not permit us to disregard them at the summary judgment

stage.”). Even if a district court doubts the veracity of certain evidence, the court

cannot make credibility determinations; that is the work of jurors. Feliciano, 707

F.3d at 1252 (citing Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 255 (1986)).


       When considering a motion for summary judgment, a district court must view

the evidence in the record in the light most favorable to the non-moving party and

draw reasonable inferences in the non-moving party’s favor. White v. Beltram Edge

Tool Supply, Inc., 789 F.3d 1188, 1191 (11th Cir. 2015). Accordingly, the Court

presents the summary judgment evidence in the light most favorable to Mr. Stewart

and draws all inferences from the evidence in his favor.


                                      II.


       The evidence in this case, viewed in the light most favorable to Mr. Stewart,

is this:


       Covanta owns and operates facilities across the country including a

Huntsville, Alabama energy-from-waste facility. Covanta Huntsville “offers a safe,

technologically-advanced means of waste disposal that, at the same time, generates

clean, renewable energy.” (Doc. 24, p. 1, ¶¶ 1–2). Covanta Huntsville “burn[s]


                                            3
            Case 5:19-cv-01324-MHH Document 47 Filed 08/23/21 Page 4 of 55




municipal solid waste, which is household garbage converted into steam.” (Doc. 23,

p. 29). 1


       Mr. Stewart joined Covanta on April 9, 1995. (Doc. 23-3, p. 1). During the

timeframe at issue in this case, Covanta Huntsville’s workforce of 40 employees

consisted of 37 white employees and three Black employees, including Mr. Stewart.

(Doc. 1, p. 7, ¶ 32; Doc. 1-1, p. 4; Doc. 7, p. 4, ¶ 32; see also Doc. 24, p. 1, ¶ 1). 2

Mr. Stewart is an equipment operator or EO. Mr. Stewart described the position,

stating: “I move the material around. The garbage that comes in, they dump it on

the tipping floor and I take -- any load, I push it into the pit to be mixed by the

Control Room. I also unload trucks as well and did that -- a lot of the years I

unloaded trucks driving forklifts, but I was still considered a[n] equipment operator.”

(Doc. 23, p. 30). Mr. Stewart also keeps Covanta’s grounds in good condition. (Doc.

23, pp. 30, 119).


       Working on the tipping floor poses safety risks because it is a heavily travelled

area. In his deposition, Mr. Stewart explained:


       You get an average of three hundred trucks or more up there every day.
       There’s a risk of the equipment running over something that’s in the
       trash and it being projectiled across it [sic] the floor. There’s a risk of
1
  Citations to Mr. Stewart’s deposition transcript, Doc. 23, reference the CM/ECF page number
stamp, not the deposition transcript page number.
2
 The two other Black employees at Covanta during the timeframe relevant to Mr. Stewart’s claims
were John Brabson and Dewayne Walford. (Doc. 1-1, p. 4; Doc. 23, p. 31).
                                              4
        Case 5:19-cv-01324-MHH Document 47 Filed 08/23/21 Page 5 of 55




       dust in the air. There’s a risk of other equipment that’s running on the
       floor as well, such as forklifts, that you have to watch out and you have
       to watch out for a lot of personnel. Because in most trucks, there’s two
       people in there, and one of them, they get out of the trucks once they
       dump, to clean out the dump trays in their trucks.

(Doc. 23, pp. 43–44).
       During his first two decades as an EO with Covanta, Mr. Stewart’s supervisors

frequently rated him “commendable,” “meet[ing] expectations,” or “exceed[ing]

expectations.” For example, in 2001, Mr. Stewart’s supervisor wrote that he “is our

best equipment operator.” (Doc. 23-3, p. 1). In 2005, a supervisor wrote that Mr.

Stewart “is a valuable asset to Covanta Huntsville.” (Doc. 23-7, p. 2). In 2008,

management described Mr. Stewart as “a great employee who fully demonstrates a

complete knowledge of his job and duties. Mr. Stewart is a valuable member of our

Supplemental Waste team, and is truly an asset to Covanta Huntsville.” (Doc. 23-

10, p. 6). 3 Still, no one suggested that Mr. Stewart should receive a promotion.

(Doc. 23, p. 110).


       That changed in 2016 when Pamela Pruett began supervising the EOs at

Covanta Huntsville. In Mr. Stewart’s performance review for 2016, which Ms.

Pruett completed early in 2017, she gave Mr. Stewart an overall score of 4.0/5.0 –



3
 Lower marks on Mr. Stewart’s reviews typically were related to his use of sick leave. He received
lower scores in 2002 because he suffered an on-the-job injury and did not report it immediately.
(See, e.g., Doc. 23-4, p. 12; Doc. 23-6, p. 3; Doc. 23-8, p. 2).

                                                5
        Case 5:19-cv-01324-MHH Document 47 Filed 08/23/21 Page 6 of 55




“Exceeds Expectations.” (Doc. 25-1, p. 1). 4 She wrote that Mr. Stewart was “a very

integral part of my team. He has the initiative, drive, and efficiency that makes him

really good at what he does. I depend on him for a lot of things and he has helped

me tremendously in my role. I am honored to have him as a part of my team.” (Doc.

25-1, p. 1). Ms. Pruett scored Mr. Stewart’s work as “expert” or as “significantly

exceeds expectations” in several assessment categories. (Doc. 25-1, pp. 1–7).


       Ms. Pruett commented that Mr. Stewart was “capable of operating in a lead

position as his co-workers already look to him for guidance on almost a daily basis.”

(Doc. 25-1, p. 7). In a section labeled “Skills and/or Technical Competencies of

Next Position(s) or Qualification Level(s),” Ms. Pruett wrote that Mr. Stewart

“possesses the skills and competencies for a ‘lead’ Equipment Operator,” or LEO,

“should that become an option” and that he was “Ready now” for advancement.

(Doc. 25-1, p. 7). In the portions of the evaluation that he completed, Mr. Stewart

wrote that he took “great pride in [his] work area,” that he had gone and would

continue to go beyond what was asked of him, and that he was “ready now” for his

next position at Covanta. (Doc. 25-1, pp. 1, 7).




4
 The 2016 review covers Mr. Stewart’s performance between January 1, 2016 and December 31,
2016. (Doc. 25-1, p. 1). Mr. Stewart acknowledged the 2016 review on February 28, 2017. (Doc.
25-1, p. 1).
                                             6
        Case 5:19-cv-01324-MHH Document 47 Filed 08/23/21 Page 7 of 55




       When Ms. Pruett wrote that Mr. Stewart had the skills to be a lead equipment

operator, Covanta did not have an LEO position in Huntsville. (Doc. 23, pp. 111,

126). Ms. Pruett explained that “because there had been ‘Lead’ positions in other

departments, I imagined it might be a possibility to create such a position in our

department as well.” (Doc. 25, p. 3, ¶ 7). After the 2016 review, Ms. Pruett asked

Covanta’s facility manager, Woody Wilson, if he would support creating an LEO

position, but “[t]he conversation was brief and did not lead to anything further at that

time.” (Doc. 25, p. 3, ¶ 9).


       In 2017, Ms. Pruett began assigning Mr. Stewart additional responsibilities.

Mr. Stewart and Ms. Pruett began meeting before he reported to his work station so

that Ms. Pruett could instruct him on what to tell the other EOs. (Doc. 23, p. 120).

Mr. Stewart felt Covanta’s expectations of him increasing, and he felt like he was

serving in the LEO position “but not being compensated.” (Doc. 23, pp. 121–22).

Mr. Stewart told Ms. Pruett: “[I can’t] keep doing this. [] [Y]ou want me to be

acting as the lead person, but I can’t get paid for it and other employees who are

white were getting paid for it.” (Doc. 23, pp. 122). 5



5
  In his deposition, Mr. Stewart acknowledged that he did not explicitly say that the other
employees who he believed were compensated for acting in lead positions were white, but he used
their names, and Ms. Pruett knew who he was talking about. (Doc. 23, p. 123).

In his deposition, Mr. Stewart said that this conversation likely occurred in 2018, not 2017. (Doc.
23, p. 125). In notes of her conversations with Mr. Stewart, Ms. Pruett reported that Mr. Stewart
                                                7
        Case 5:19-cv-01324-MHH Document 47 Filed 08/23/21 Page 8 of 55




       Ms. Pruett continued to advocate for Mr. Stewart. In June 2017, she contacted

Sonia Coppedge, Covanta’s regional human resources director, to discuss the LEO

position. (Doc. 25, p. 3, ¶ 10). Ms. Coppedge confirmed that Covanta affiliates in

other regions had an LEO position, and she and Ms. Pruett “concluded that it would

be possible, from an HR perspective, to create the position.” (Doc. 25, p. 3, ¶ 10).

Mr. Wilson agreed and approved the new position. (Doc. 25, p. 4, ¶ 11). According

to Ms. Pruett, Mr. Wilson told Mr. Stewart they were trying to get him (Mr. Stewart)

an LEO position. (Doc. 25, p. 4, ¶ 12).


       Ms. Pruett created an LEO job requisition for Covanta Huntsville and

submitted it to George Ball-Llovera, Covanta’s Regional Operations Manager for




told her on January 24, 2018 that he felt that he “‘was discriminated against’” in 2017 because
Covanta did not offer him an LEO position. (Doc. 25-3, pp. 1–2).

In his affidavit, Jason Walton, the Covanta Huntsville facility manager who replaced Mr. Wilson,
stated that Covanta Huntsville has a mechanical lead position. With respect to the mechanical lead
position, Mr. Walton explained:

       Unlike the LEO position, that has been in place for some time. Mr. Spence had been
       asking Brandon Givens to temporarily “step up” into the mechanical lead position
       for brief periods of time. This temporary work would occur, for instance, where
       coverage was needed because the regular lead was out.

       These “step-ups” were always temporary: once Mr. Givens finished his time
       working as lead, he would return to his permanent position. Likewise, when he
       temporarily “stepped up” into the lead position, he would receive the lead position’s
       pay for all hours worked in that position. For all other hours worked, he received
       his regular pay for his regular position.

(Doc. 24, p. 13, ¶¶ 42, 43). Mr. Givens was not one of the three Black employees at Covanta
Huntsville during the timeframe relevant to Mr. Stewart’s claims.
                                                8
       Case 5:19-cv-01324-MHH Document 47 Filed 08/23/21 Page 9 of 55




the South Region, for approval. (Doc. 25, p. 4, ¶ 12). Mr. Wilson, Ms. Pruett, and

Chris Spence – Covanta Huntsville’s Chief Engineer – had a telephone call to

discuss creating the LEO position for Mr. Stewart. (Doc. 25, p. 4, ¶ 14). Mr. Wilson

and Ms. Pruett “made the pitch to create a[n] LEO position for Mr. Stewart, or to

come up with some other reward, in recognition of the hard work that he had done.”

(Doc. 25, p. 4, ¶ 14). Mr. Spence recommended against the request “because of an

issue he had had with Mr. Stewart several years ago.” (Doc. 25, p. 4, ¶ 14). Ms.

Pruett does not recall the specific issue Mr. Spence had with Mr. Stewart. (Doc. 25,

p. 5, ¶ 15). After the telephone call, in an email to the call participants, Mr. Wilson

wrote that what Mr. Stewart “may have done years ago is behind him with him

stepping up and being a leader . . . Terrence shows pride in his work and the profiled

waste program he is stepping up for is making us more money than everything else

we do here.” (Doc. 25-2, p. 2). Ultimately, Mr. Ball-Llovera “decided not to create

a Lead Equipment Operator position at the [Huntsville] facility [because he] did not

see a need to create a new position at the Facility at that time.” (Doc. 26, p. 2, ¶ 6;

see also Doc. 23, pp. 142–43).


      Ms. Pruett looked for other ways to recognize Mr. Stewart’s efforts,

suggesting some type of financial recognition for his work “above and beyond his

job description.” She explained that Mr. Stewart:



                                          9
       Case 5:19-cv-01324-MHH Document 47 Filed 08/23/21 Page 10 of 55




      has become the kind of employee we should want throughout our
      facility. He really cares about doing what is right and coming up with
      ways to do their jobs more efficiently on the tipping floor. I completely
      understand if you don’t want to use [the LEO] title in your Region but,
      as I mentioned yesterday, I would like to see us at least do something
      with his rate of pay or bonus that would reward him for his
      contributions above and beyond the norm.

(Doc. 25-2, p. 1). Ms. Coppedge examined financial options and discovered that

Mr. Stewart already was the highest paid EO at Covanta Huntsville, that he already

had an hourly wage that exceeded the maximum hourly wage for EOs, and that

Covanta could not “give him a bump and keep him with the same job title since he’s

already outside the range for EOs. Unfortunately, even as a Lead EO, he’s already

at the high end.” (Doc. 25-2, p. 2).


      Ms. Pruett and Mr. Wilson met with Mr. Stewart and explained that Mr. Ball-

Llovera had denied the request to add the LEO position. (Doc. 25, p. 5, ¶ 18). Mr.

Stewart explained to Ms. Pruett: “If they couldn’t see that these other departments

had those positions that just because there wasn’t one in [Mr. Ball-Llovera’s] region.

This is what I stated to her, somebody got to be first.” (Doc. 23, p. 145).


      After Mr. Stewart learned that Mr. Ball-Llovera had denied the request to add

an LEO position in Huntsville, Ms. Pruett noticed changes in Mr. Stewart’s

demeanor at work:




                                         10
       Case 5:19-cv-01324-MHH Document 47 Filed 08/23/21 Page 11 of 55




      He became a lot more withdrawn and, while he continued to meet the
      basic requirements of his job, did not go above and beyond in the way
      he had before. For example, he stopped volunteering for overtime when
      it was available. He also did not communicate proactively about work
      issues with me or others. Instead, he was a lot more reactive and would
      only respond when we specifically asked him about something. So for
      instance, if something was wrong on the tipping floor, before, he would
      usually let me or someone know. After this meeting where he learned
      he was not getting the LEO position, Mr. Stewart would not raise the
      issue but we would have to ask the right questions to get him to tell us.
      These trends started to become apparent before Mr. Stewart left on
      medical leave in September 2017, but became even more clear after his
      return.

(Doc. 25, p. 6, ¶ 19).


      In September 2017, Mr. Stewart took disability leave after he suffered a

collapsed lung. (Doc. 23, pp. 151, 154, 157). Before Mr. Stewart went on leave,

Mr. Wilson retired from Covanta. (Doc. 23, p. 157). While Mr. Stewart was on

leave, two noteworthy changes occurred at Covanta Huntsville: Jason Walton

replaced Mr. Wilson as Covanta Huntsville’s facility manager, (Doc. 24, p. 1, ¶ 3),

and Ms. Pruett assigned some new responsibilities to Adam Partrick, one of Mr.

Stewart’s fellow EOs, (Doc. 25, pp. 6–8).


      Ms. Pruett began giving new responsibilities to Mr. Patrick just as she had

given Mr. Stewart to prepare him to become an LEO. Mr. Partrick, a white employee

who had been working for Covanta for six years, began assisting Ms. Pruett with

billing and quality assurance. (Doc. 24-9, p. 5; Doc. 25, pp. 6–8). In 2017, the new


                                         11
       Case 5:19-cv-01324-MHH Document 47 Filed 08/23/21 Page 12 of 55




responsibilities did not impact Mr. Partrick’s income, and his job title did not

change; he remained an EO. (Doc. 25, p. 8, ¶ 25). 6


       Meanwhile, after learning that Mr. Wilson “conducted hiring and promotions

in an informal, more ad-hoc manner,” (Doc. 24, p. 2, ¶ 5), Mr. Walton opted for a

standardized process for interviewing job applicants, and he instituted new

procedures for evaluating job candidates.


       First, the position would be announced in three ways: it would be
       posted in print on our bulletin board; it would be posted electronically
       on our website; and it would be announced at one of our Facility-wide
       meetings (which we called ‘‘tailgates’’). After the position was
       announced, applicants would be required to submit an application
       consisting of a cover letter and a resume. The hiring manager would
       then screen the applications to determine if the applicants were
       qualified. I would then assemble an interview panel to interview the
       candidates who were qualified. The interview panel would include
       several individuals who would bring a diverse range of perspectives and
       expertise to the table. While I always included the hiring manager, I
       would also, for example, include a member of human resources who
       would be able to provide that expertise.

(Doc. 24, pp. 2–3, ¶ 7; see also Doc. 24, p. 2, ¶ 6). With respect to hiring from within

the company, Covanta’s employee manual states:

       The Company is committed to providing career opportunities to its
       employees and will use reasonable efforts to consider internal
       candidates for vacant positions. All selection decisions consider the
       applicants’ qualifications, abilities and past work performance. Only
6
 Eventually, after Covanta Huntsville created and filled the LEO position, Covanta posted a “an
opening for a Quality Assurance/Quality Control position at Huntsville. The position reported to
a manager at Covanta’s corporate headquarters in New Jersey.” (Doc. 24, p. 14, ¶ 46). “Mr.
Partrick applied for and was awarded this position.” (Doc. 24, p. 14, ¶ 46).
                                              12
       Case 5:19-cv-01324-MHH Document 47 Filed 08/23/21 Page 13 of 55




      job-related factors are considered. In all selection and employment
      practices, the Company will provide all individuals with equal
      employment opportunity.
(Doc. 34, p. 14).


      In 2018, just after the first of the year, Mr. Stewart returned to Covanta from

leave. (Doc. 24, p. 2, ¶ 4; Doc. 25, p. 8, ¶ 26; Doc. 23, p. 160). In January 2018,

Ms. Pruett and Mr. Stewart spoke several times. Ms. Pruett made notes of her

conversations with Mr. Stewart and emailed those notes to Mr. Walton on January

25, 2018. (Doc. 25, p. 8, ¶ 27; see Doc. 25-3, pp. 1–3). Mr. Walton forwarded the

notes to Ms. Coppedge in HR. (Doc. 25-3, p. 1; see Doc. 24, p. 4, ¶ 13).


      In her notes, Ms. Pruett explained that on January 5, 2018, Mr. Stewart came

into her office and said: “[i]f anyone was getting a gravy job around here, it should

be me! I’ve been here the longest.” (Doc. 25-3, p. 2). Mr. Stewart was referring to

Mr. Partrick’s new assignments helping Ms. Pruett with billing and quality

assurance. According to Ms. Pruett, Mr. Stewart remarked: “I’ll do my job, but

that’s it.” (Doc. 25-3, p. 2). Mr. Stewart recalls that he told Ms. Pruett: “I’m going

to do what is assigned for me to do and I could only be responsible for me.” (Doc.

23, p. 166). Mr. Stewart denies using the phrase “gravy.” (Doc. 23, p. 163).


      On January 23, 2018, Ms. Pruett asked Mr. Stewart if he was willing to learn

some of the clerical tasks that Mr. Partrick was doing for her. (Doc. 25-3, p. 2; Doc.


                                         13
        Case 5:19-cv-01324-MHH Document 47 Filed 08/23/21 Page 14 of 55




23, p. 167). Mr. Stewart declined because he wanted to “keep doing [his] job that’s

on the tipping floor.” (Doc. 23, p. 168). The next day, Mr. Stewart told Ms. Pruett

he had discovered that another Covanta location in the Southeastern Region listed

an EO position that reported to an LEO. (Doc. 23, p. 169; Doc. 25-3, p. 2). Mr.

Stewart told Ms. Pruett that he had been upset before he went on leave and stated:

“I feel like I was discriminated against.” (Doc. 25-3, p. 2). Ms. Pruett explained to

Mr. Stewart that “those postings are created with templates and that it may be an

error.” (Doc. 25-3, pp. 2–3). According to Ms. Pruett’s contemporaneous notes,

Mr. Stewart told her that he was “the only long-time Huntsville employee that had

not ever been promoted.” (Doc. 25-3, p. 3). 7


       Later that day, Ms. Pruett located the job posting that Mr. Stewart had

mentioned. The posting for an EO position in Tulsa, Oklahoma states: “This

position works under the direction of the Lead Equipment Operator.” (Doc. 25-4, p.

1). Ms. Pruett contacted the Operations Assistant for the Tulsa, Oklahoma facility

and asked if the facility had an LEO. The Operations Assistant replied: “Not at this




7
  Ms. Pruett asked Mr. Stewart if he had applied for a promotion, and he mentioned applying to be
a “Loader,” but Covanta did not promote him into that job. (Doc. 25-3, p. 3). Ms. Pruett explained
to Mr. Stewart that the “Loader” or primary load operator position in which Mr. Stewart expressed
interest was “not a specific position but [] a set of duties covered by an Equipment Operator.”
(Doc. 25, p. 12, ¶ 39).

In his deposition, Mr. Stewart testified that after he joined Covanta, he applied only for the LEO
position that is the subject of this action. (Doc. 23, p. 344).
                                               14
       Case 5:19-cv-01324-MHH Document 47 Filed 08/23/21 Page 15 of 55




time, but I heard they were working on it.” (Doc. 25-4, p. 2). Mr. Stewart does not

know whether the Tulsa facility had an LEO. (Doc. 23, pp. 191–92).


       After Mr. Walton reviewed Ms. Pruett’s notes of her conversations with Mr.

Stewart, he spoke with Ms. Coppedge in HR and decided to ask Mr. Stewart about

his (Mr. Stewart’s) complaint of discrimination. (Doc. 24, pp. 5–6, ¶¶ 13, 18; Doc.

24-2, p. 1). After the conversation, Mr. Walton summarized his conversation with

Mr. Stewart to Ms. Coppedge in a January 28, 2018 email:


       Went very well. I told him that I’m sorry if he was told that he was
       going to get the Lead Equipment Operator position. When we have
       positions that come available, anyone can apply on the position but all
       have to go through the qualifications review and formal interviews. I
       let him know that we will never tell someone that they have a position
       unless they have made it through the entire process and are officially
       offered the position.
       I assured him that we do not tolerate any form of discrimination and are
       constantly being observant of our actions to ensure everyone is being
       treated fairly. I asked if he still felt like he was discriminated against
       and he said that he would be lying if he told me no. So I asked if there
       was anything I could do to help and he said he was okay and that he
       would be fine, it would just take some time.
       I told him that my door is open and he can talk to me anytime. We
       shook hands and he told me thank you. Hopefully, the conversation
       will help to heal any wounds he may have and we won’t hear anymore
       about it.

(Doc. 24-2, p. 1). 8


8
 Mr. Stewart denies many of these conversations occurred or denies the dates on which they
occurred or denies the contents of the conversations. During his deposition, Mr. Stewart stated:
                                              15
        Case 5:19-cv-01324-MHH Document 47 Filed 08/23/21 Page 16 of 55




       On February 13, 2018, a few weeks after these conversations, Ms. Pruett

reviewed Mr. Stewart’s 2017 annual performance evaluation with him. Ms. Pruett

gave Mr. Stewart an overall score of 3.6/5.0 – “Exceeds Expectations” – and wrote:


       Terrence is a very experienced Equipment Operator. He has worked in
       this role, here at Covanta Huntsville, for 22+ years. He is well versed
       in the safe, efficient operation of all the Tipping Floor equipment. He
       is a role model to our new tipping floor employees and spends a lot of
       time training and assisting them in learning and growing in their roles.
       He has identified areas within our group to help us become more
       efficient and has taken appropriate steps to initiate the changes. He
       takes pride in his job and it shows. He is an asset to our department.

(Doc. 22-5, p. 1). In the Career Development section of the evaluation, Ms. Pruett

wrote that “[s]ince there is not a ‘next level’ within Tipping Floor Operations,

Terrence could be ready for an advancement into Operations or Maintenance within

1-2 years (if desired).” (Doc. 25-5, pp. 4–5). According to Ms. Pruett, such a move

would require specialized training. (Doc. 25-5, p. 5). She explained that if Mr.

Stewart was interested in advancing in the Operations or Maintenance departments,




       Q:    So it’s your testimony that in addition to Mrs. Pruett fabricating
       contemporaneous notes regarding her conversations with you, that Mr. Walton was
       fabricating conversations -- his description of his conversation with you to Ms.
       Coppedge?

       A: This whole process has been one big cover up to cover the lies that were told
       by [Mr.] Ball-Llovera to start. It’s all been one big coverup.

(Doc. 23, p. 199).
                                             16
       Case 5:19-cv-01324-MHH Document 47 Filed 08/23/21 Page 17 of 55




“steps will be initiated to allow you the resources and time to train for the

advancement.” (Doc. 25-5, p. 5).


      In his comments on the evaluation, Mr. Stewart wrote that he believed that he

already was “ready to step into a leadership position.” (Doc. 25-5, p. 5). Mr. Stewart

explained:


      I feel that after working on the tipping floor 23 years that I am more
      that [sic] qualified to become the lead Equipment operator. I know we
      don’t have this position as of yet at our plant. However, I strongly
      believe that we need such a person.
      The tipping floor is in my opinion the most dangerous area in the entire
      plant. Seeing that most of the workers are young men in their early
      twenties, they need someone like me to help them become great
      workers not good work [sic] I take pride in my job and worker area
      because it is a reflection of me.

(Doc. 25-5, p. 5).


      On May 3, 2018, an EO driving a forklift on the tipping floor almost ran over

Mr. Stewart’s foot. (Doc. 24, p. 7, ¶ 19; Doc. 25, p. 16, ¶ 50). Mr. Walton gave Mr.

Stewart a safety coaching about the incident, and he gave the forklift operator a one-

day suspension. (Doc. 24, p. 7, ¶¶ 20-21; Doc. 24-3). Following this incident, Mr.

Walton “had several conversations with Ms. Pruett and with Kevin Pliska, the Area

Operations Manager” and Mr. Walton’s direct supervisor, “to assess the Facility’s

tipping floor operations.” (Doc. 24, p. 7, ¶ 22). According to Mr. Walton, at one

point, Mr. Pliska asked him “who our lead person on the tipping floor was. I told
                                         17
       Case 5:19-cv-01324-MHH Document 47 Filed 08/23/21 Page 18 of 55




him that we did not have a lead. Mr. Pliska reacted immediately: ‘You need a lead.’

Mr. Pliska was pretty adamant about the decision and clear that this needed to

change.” (Doc. 24, p. 7, ¶ 22). Mr. Pliska recommended the LEO position to Mr.

Ball-Llovera, and Mr. Ball-Llovera approved the new position. (Doc. 27, p. 3, ¶ 9;

Doc. 26, p. 3, ¶ 9).


      On June 12, 2018, Mr. Walton authorized Ms. Coppedge to open a requisition

for the new LEO position. (Doc. 24-4, p. 1). He wrote:


      Scott agrees to changing one of the EO’s to Lead EO. So, we are going
      through the process of posting the Lead EO position. It will have to
      make it through Kevin [Pliska] and George [Ball-Llovera].
      The Plan is to interview/discuss the position with all of the EO’s so they
      know the roles, responsibilities and expectations. Also, the pay for the
      position…our EO’s are already at the top of the scale, so that makes
      incentivizing them difficult.

(Doc. 24-4, p. 1). According to data that Ms. Coppedge provided to Mr. Walton,

Mr. Stewart, at $27.16 per hour, was the highest paid EO at the Huntsville facility,

(Doc. 24-4, p. 2), but he was paid only 45 cents per hour more than Mr. Partrick,

who Covanta paid $26.71 per hour, (Doc. 24-4, p. 2). By June of 2018, Mr. Stewart

had worked as an EO for Covanta for 23 years, and Mr. Partrick had worked for the

company for six years and had transitioned from an auxiliary operator to an EO in

March of 2016. (Doc. 23-3, p. 1; Doc. 24-9, p. 5). Covanta paid Mr. Perry, who had

worked for the company for two years as an EO, $26.11 per hour. (Doc. 24-4, p. 2;

                                         18
       Case 5:19-cv-01324-MHH Document 47 Filed 08/23/21 Page 19 of 55




Doc. 24-9, p. 9). Covanta paid Mr. Monahan, who had joined Covanta Huntsville

as an EO a few weeks before Ms. Coppedge presented the wage data, $24.99 per

hour. (Doc. 24-4, p. 2; Doc. 24-9, p. 13). 9


       On July 2, 2018, Covanta posted the LEO job listing. (Doc. 23-21, p. 1). The

posting indicated that the LEO would “be responsible for leading and directing the

day to day activities of Equipment Operators.” (Doc. 3-21, p. 1). The posting stated:


       Located at the Huntsville, AL facility, we seek a dedicated individual
       who, reporting to the Supplemental Waste Program Manager, will be
       responsible for leading and directing the day to day activities of the
       Equipment Operators. The Lead Equipment Operator will provide
       technical assistance and training to the Equipment Operators. Hands on
       duties include current Equipment Operator duties, in addition to the
       responsibilities of the Lead Equipment Operator. Ensures inspections
       are conducted on a daily basis, and corrective action initiated for any
       noted deficiencies on the equipment. Ensure EO’s are safely and
       efficiently operating all equipment (forklifts, loaders, sweepers,
       hoppers, docks, etc.). Continuously monitor the condition of the
       equipment to ensure it is operationally ready at all times to minimize
       down time. Follow and enforce all required Covanta safety policies and
       procedures. Monitor E/O’s use of all safety features on the equipment
       (seatbelts, cameras, sensors, alarms, etc.) to ensure compliance. Ensure
       tipping floor, dock area, and grounds are clean and well maintained.
       Schedule EO’s to complete all required GPiLearn lessons and
       encourage them to take additional lessons to further their understanding
       of plant operations. Recommend measures to improve production and
       efficiency. Utilize schedule to manage unloading of trucks, as
       scheduled. Ensure loads are processed in the required manner (pit,
9
  According to Ms. Pruett, the EO position that Covanta hired Mr. Monahan to fill “was created
on March 20, 2018.” (Doc. 38, p. 2, ¶ 6). Mr. Monahan indicated in his application for the LEO
position that he worked for Madison Lumber Company in Alabama from “October 2017 to May
2018.” (Doc. 24-9, p. 13). Therefore, the Court infers that Mr. Monahan did not join Covanta
until some point in May of 2018, weeks before Mr. Walton authorized Ms. Coppedge to open a
requisition for the new LEO position on June 12, 2018. (Doc. 24-4, p. 1).
                                             19
          Case 5:19-cv-01324-MHH Document 47 Filed 08/23/21 Page 20 of 55




          hooper, witnessed, etc.). Monitor waste to ensure we are not receiving
          unapproved items. Confer with Manager to coordinate activities of
          individual tasks or shifts. Lead by example and motivate EO’s to face
          challenging situations in a safe, positive, and efficient manner. Work
          diligently to create a cohesive work environment within department as
          well as with Operations and Maintenance. Perform other job-related
          duties as assigned.

(Doc. 23-21, p. 1). Ms. Pruett and Mr. Walton visited the tipping floor and told the

EOs about the position. (Doc. 23, pp. 211–13; Doc. 24, p. 8, ¶ 26). Mr. Walton said

that the application process “would not be a ‘good ole boy’ thing like under [his]

predecessor.” (Doc. 23, pp. 211, 213; Doc. 24, p. 8, ¶ 27). Mr. Stewart testified that

Mr. Walton looked directly at him when he made his “good-ole-boy” statement.

(Doc. 23, p. 214).


          Four of the five Huntsville EOs applied for the LEO position: Mr. Stewart,

Ron Monahan, Anthony Perry, and Adam Partrick. (Doc. 24, p. 9, ¶ 28; Doc. 23, p.

215). 10 In his application letter and in his resume, Mr. Stewart highlighted his 23

years of experience as an EO and referred to his personnel records (which, as

mentioned, pointed out that Mr. Stewart had been performing the duties of an LEO).

(Doc. 24-9, pp. 1–2). Mr. Stewart also pointed out that he had served as the VPP

President. The VPP was a Covanta safety committee that met monthly. (Doc. 23-




10
     As discussed below, the fifth EO was ineligible for promotion because of a safety violation.
                                                  20
       Case 5:19-cv-01324-MHH Document 47 Filed 08/23/21 Page 21 of 55




1, p. 2). 11 When they submitted their applications, Mr. Perry and Mr. Partrick had

worked at Covanta as EOs for two years. (Doc. 24-9, pp. 5, 9). In his three-sentence

application letter, dated approximately two months after his arrival at Covanta

Huntsville, Mr. Monahan stated:


       I am applying for the equipment operator leadman position.
       I am interested in this position because I was the leadman in the
       Braintree MA facility for the past 3 years before moving to Alabama.
       Resume enclosed; thank you for your time and consideration.

(Doc. 25-9, p. 12). Mr. Monahan had worked at SEMASS/Covanta Energy from

1996 to 2017. While at SEMASS, he worked as a scale operator, a utility operator,

a heavy equipment operator, and a heavy equipment supervisor before becoming the

Transfer Station Leadman at SEMASS in 2014. (Doc. 24-9, pp. 12–13). 12


       Mr. Walton reviewed the four applications, determined that each EO met the

qualifications for the LEO position, and assembled a panel to interview each



11
  Several of Mr. Stewart’s annual reviews mention his work on the VPP Safety Committee. (Doc.
23-8, pp. 2, 4 (2006 review); Doc. 23-9, p. 2 (2007 review); Doc. 23-10, pp. 2, 4 (2008 review –
Mr. Stewart was elected VPP president for 2009); Doc. 23-11, p. 1 (2009 review – “Mr. Stewart
was VPP president this year and conducted safety walkdowns of the facility.”); Doc. 23-15, p. 3
(2015 review – “Mr. Stewart has been the VPP president and attends all weekly and monthly safety
meetings. He is committed to the safety culture at Huntsville. Mr. Stewart communicates well
with his supervisor and fellow equipment operators.”)).
12
  Mr. Stewart submitted a detailed application letter and formal resume. So did Mr. Partrick and
Mr. Perry. In addition to his three-sentence cover letter, Mr. Monahan submitted summary notes
for his “resume.” (Doc. 24-9, pp. 1–13).
                                              21
       Case 5:19-cv-01324-MHH Document 47 Filed 08/23/21 Page 22 of 55




candidate. (Doc. 24, p. 9, ¶¶ 28–29). Mr. Walton, Ms. Pruett, Kimberly Achey – a

Covanta Operations Assistant in the HR department, and Steven Rottmann – the

Lead Electrical and Instrument Technician, were on the panel. (Doc. 24, p. 9, ¶ 29;

Doc. 23, p. 222). Mr. Walton included Mr. Rottmann on the panel because his

position as a lead gave him “a good understanding of the particular skills required to

successfully perform the duties of a lead position,” and he was “well-equipped to

evaluate candidates’ ability to serve in a lead position.” (Doc. 24, p. 9, ¶ 29).


      At the beginning of each interview, Mr. Walton gave opening remarks and

explained the interview process. (Doc. 24, pp. 9–10, ¶ 30). The interviewers asked

the four EOs 20 behavioral interview questions Mr. Walton had developed. (Doc.

24, p. 10, ¶¶ 30–31). Mr. Walton explained that because the questions were

behavioral, “they were designed to assess an interviewee’s interpersonal and

leadership capacities – for example, how they solve problems, supervise others, and

resolve conflicts. These behavior questions were not job-specific. They did not ask

about technical aspects of a specific job or workplace.” (Doc. 24, p. 10, ¶ 31). Each

of the four interviewers gave Mr. Stewart the lowest interview scores of the four

EOs. (Doc. 24-5, pp. 1–4; Doc. 25-10, pp. 1–4; Doc. 29-4, pp. 1–4; Doc. 30-4, pp.

1–4). Mr. Monahan scored highest in the interviews, and Covanta promoted him to

the LEO position. (Doc. 24, pp. 12–13, ¶ 40). In Mr. Walton’s opinion, Mr.

Monahan “had the most relevant experience of all of the candidates because he had

                                          22
       Case 5:19-cv-01324-MHH Document 47 Filed 08/23/21 Page 23 of 55




worked as a lead at a similar Covanta facility in Massachusetts.” (Doc. 24, pp. 12–

13, ¶ 40).


      Before Covanta Huntsville hired Mr. Monahan as an EO in May of 2018, Mr.

Monahan had twice applied unsuccessfully for EO positions at Covanta Huntsville.

(Doc. 38, p. 2, ¶¶ 4, 5). When he applied for an EO position Covanta created in

January 2017, the company did not interview him because he was overqualified “as

he had already served in a Lead position at a different Covanta facility.” (Doc. 38,

p. 2, ¶ 4). Covanta interviewed Mr. Monahan for another EO position that the

company created in August 2017, but he “was overqualified for this position given

his prior experience.” (Doc. 38, p. 2, ¶ 5) (emphasis in declaration). Within three

months of Covanta Huntsville hiring him as an EO, Mr. Monahan assumed his duties

as LEO, and he became Mr. Stewart’s supervisor. Mr. Monahan came to Mr. Stewart

for guidance, asking him for advice about recycling and other aspects of the tipping

floor work. (Doc. 23, p. 235).


      On August 31, 2018, Mr. Stewart filed a charge of discrimination with the

United States Equal Employment Opportunity Commission. 13 Mr. Stewart wrote:


      My name is Terrence E. Stewart, and I am a Black African American
      male. I began working for Covanta Huntsville Inc. as an Equipment
      Operator in April of 1995, for 40+ hours per week plus benefits. My

13
  Mr. Stewart signed his charge on August 31, 2018, and the EEOC marked it received on
September 4, 2018. (Doc. 1-1, p. 2).
                                         23
Case 5:19-cv-01324-MHH Document 47 Filed 08/23/21 Page 24 of 55




current direct report supervisor is Pamela Pruett (White/Caucasian),
and my current manager is Jason Walton (White/Caucasian). My prior
manager was Woodrow Wilson (White Caucasian) who retired in
August of 2017.
I have consistently been rated as exceeding expectations as part of my
annual reviews in 2015, 2016 and 2017. On my 2016 Annual Review,
my manager indicated that I currently possessed the skills and
competencies for a lead Equipment Operator, and that I was already
operating in a lead position as my co-workers already looked to me for
guidance on almost a daily basis. On my 2017 Annual Review, my
manager concluded since there is not a next level within Tipping Floor
Operations, that I could be ready for advancement into Operations or
Maintenance within 1-2 years, if desired.
After Woodrow Wilson retired in August 2017, I acted as the Lead
Equipment Operator pending a decision about his replacement. Prior
to his retirement, Pamela and Woodrow had discussed promoting me
into the position. They agreed on the promotion, but said they had to
get approval from the Regional Manager for the Southeastern Region.
When they discussed it with that Regional Manager, he told them that
he did not have such a position in his region. I checked and found a
posting for an opening for an Equipment Operator who reported to the
Lead Equipment Operator at another Covanta Plant within the region.
I continued to act as the Lead Equipment Operator, as there was a
necessity for someone to step up and direct the newer employees and
keep the department running smoothly until I had to leave work for a
temporary disability (a collapsed lung) on or about September 27, 2017.
While I was out on disability leave, a new Equipment Operator was
hired, Jacob Holt (White/Caucasian). When an Auxiliary Operator
position came up in late January or early February 2018, Jacob Holt
was given the position, which pays $2 to $3 more per hour than the
position of Equipment Operator.
I returned to work on or about January 2, 2018. On July 2, 2018, Jason
Walton announced that the company was hiring a Lead Equipment
Operator, and they were considering four people for the job: Adam
Patrick [sic] (White/Caucasian), Anthony Perry (White/Caucasian),
Ron Monihan [sic] (White/Caucasian), and myself. At the end of the
meeting, Jason Walton looked right at me and said it wasn’t going to

                                  24
      Case 5:19-cv-01324-MHH Document 47 Filed 08/23/21 Page 25 of 55




      be one of those “good ole boy” things. The job was not posted
      company-wide, which was the policy, but only made known at the
      Huntsville plant.
      I interviewed for the position, but it was not given to me, even though
      I had seniority with the company and the most experience. Jason
      Walton told me that I did not get the job because my answers were
      “vague.” However, two of the persons who were conducting the
      interviews were not familiar with the position of equipment operator,
      so it will sound vague if you don’t know the job.
      Ron Monihan [sic] was promoted into the position. Ron had only been
      working as an Equipment Operator there for 90 days when he was
      promoted. I was told he had prior supervisory experience and had been
      a marine, but I had to train him for the job.
      In fact, Pamela Pruett asked me to create a Tipping Floor Housekeeping
      Plan, which was then given to Ron so he would know what his job
      consisted of. Pamela is still asking me to help bring Ron “up to par.”
      I believe I was overlooked for the promotion based on the culture of
      discrimination at this workplace. For instance, in the last more than 20
      years that I have worked at the Huntsville site, approximately 27
      white/Caucasian employees have been hired but only 1 black African
      American employee. Out of 40 or so local employees, there are
      currently only 3 Black African American employees: John Brabson,
      Dewayne, and myself. Approximately 4 or 5 years ago, Pamela Pruett’s
      husband Tony (White/Caucasian), was working as a subcontractor for
      the company. He presented a noose made of real rope to John Brabston,
      and said “don’t make me use this.” The company barred him from the
      job site and company functions, but Jason Walton allowed him to come
      to the company Christmas party in 2017.

(Doc. 1-1, pp. 2–4).


      After Mr. Stewart filed his EEOC charge, he continued to work at Covanta.

Mr. Stewart’s 2018 performance evaluation covers the period between January 1,

2018 and December 31, 2018. (Doc. 25-11, p. 1). Ms. Pruett gave Mr. Stewart a

                                        25
      Case 5:19-cv-01324-MHH Document 47 Filed 08/23/21 Page 26 of 55




1.8/3.0, “Meets Expectations” for her overall evaluation.      (Doc. 25-11, p. 1).

Between the 2017 evaluation and the 2018 evaluation, Covanta changed its review

format from a 5-point scale to a 3-point scale. “While, previously, a 3 point rating

had been meets expectations and a 4 point rating had been exceeds expectations,

now, a 2 point rating was meets expectations, and a 3 point rating was exceeds

expectations.” (Doc. 25, pp. 19–20, ¶ 67). In Mr. Stewart’s 2018 evaluation, Ms.

Pruett wrote:


      Terrence returned to work on 1/2/2018 after being on leave most of the
      4th quarter of 2017. There were some changes regarding the PW
      paperwork that took place during his absence that didn’t sit well with
      him. We discussed his concerns and he was asked if he would be
      willing to learn the process for matching the scale ticket and paperwork
      for billing and perform that function when needed but he declined. He
      became very withdrawn and critical of his co-workers over the next
      couple of months. Around the end of March, he was starting to rebound
      and seemed more engaged within the department. On May 3rd,
      Terrence was involved in a serious near-miss on the Tipping Floor and
      received documented coaching. In July 2018, a ‘Lead Equipment
      Operator’ position was approved. Terrence applied, along with 3 of his
      co-workers. All 4 of them held the technical competencies to perform
      the duties but another employee, with experience as a Lead Equipment
      Operator, was selected. This proved to be a setback that Terrence
      struggled to overcome throughout 2018. This affected his performance
      and he became almost totally disengaged. He still performed the duties
      that were required of him but he did not perform at the level he had in
      previous years. He no longer talked with his supervisor or the Facility
      Manager unless he was specifically asked a question and discontinued
      participating in Company functions (cookouts, Thanksgiving &
      Christmas luncheons, etc.). A slight improvement in communication
      was noted during the last week of December, but still needs
      improvement.        Terrence experienced a lot of change and


                                        26
       Case 5:19-cv-01324-MHH Document 47 Filed 08/23/21 Page 27 of 55




      disappointment in 2018 that I hope he will be able to overcome and rise
      back up to the ‘exceeds expectations’ employee that I know he can be.

(Doc. 25-11, p. 1).      Ms. Pruett noted that Mr. Stewart “has the technical

competencies that are required for the next qualification level within our

department” and that he should “[c]ontinue to perform his job at the high level of

expertise that he has previously.” (Doc. 25-11, pp. 3–4).


      Mr. Stewart ultimately told Ms. Pruett that he was interested in the primary

load operator responsibilities. Ms. Pruett transitioned him to that role in late 2019

or early 2020, and he was performing those duties as of January 2021. (Doc. 25, p.

12, ¶ 39). Mr. Stewart filed his complaint in this matter on August 15, 2019. (Doc.

1). He states claims for race discrimination and retaliation against Covanta. (Doc.

1).


                                     III.
Mr. Stewart’s Title VII Claims
      A. EEOC Exhaustion

      Covanta contends that the scope of Mr. Stewart’s Title VII claims is narrow

because he did not properly exhaust some of his Title VII theories before he filed his

federal complaint. Before he files a Title VII action, “a plaintiff first must file a

charge of discrimination with the EEOC.” Gregory v. Georgia Dep’t of Hum. Res.

355 F.3d 1277, 1279 (11th Cir. 2004) (citing Sanchez v. Standard Brands, Inc., 431

                                            27
       Case 5:19-cv-01324-MHH Document 47 Filed 08/23/21 Page 28 of 55




F.2d 455, 460 (5th Cir. 1970)). “The purpose of this exhaustion requirement ‘is that

the [EEOC] should have the first opportunity to investigate the alleged

discriminatory practices to permit it to perform its role in obtaining voluntary

compliance and promoting conciliation efforts.’”        Gregory, 355 F.3d at 1279

(quoting Evans v. U.S. Pipe & Foundry Co., 696 F.2d 925, 929 (11th Cir. 1983))

(alteration in Gregory). The Eleventh Circuit Court of Appeals “has noted that

judicial claims are allowed if they ‘amplify, clarify, or more clearly focus’ the

allegations in the EEOC complaint, but has cautioned that allegations of new acts of

discrimination are inappropriate.” Gregory, 355 F.3d at 1279–80 (quoting Wu v.

Thomas, 863 F.2d 1543, 1547 (11th Cir. 1989)).

      “In light of the purpose of the EEOC exhaustion requirement,” the Eleventh

Circuit has held that “a ‘plaintiff’s judicial complaint is limited by the scope of the

EEOC investigation which can reasonably be expected to grow out of the charge of

discrimination.’” Gregory, 355 F.3d at 1280 (quoting Alexander v. Fulton Cnty.,

Ga., 207 F.3d 1303, 1332 (11th Cir. 2000)). “Courts are nonetheless ‘extremely

reluctant to allow procedural technicalities to bar the claims brought under [Title

VII].’” Gregory, 355 F.3d at 1280 (quoting Sanchez, 431 F.2d at 460–61) (alteration

in Gregory). The Eleventh Circuit “has noted that ‘the scope of an EEOC complaint

should not be strictly interpreted.’” Gregory, 355 F.3d at 1280 (quoting Sanchez,

431 F.2d at 465).       “To determine whether a plaintiff has exhausted [his]

                                          28
       Case 5:19-cv-01324-MHH Document 47 Filed 08/23/21 Page 29 of 55




administrative remedies, then, the ‘proper inquiry’ is whether the ‘[plaintiff’s]

complaint is like or related to, or grew out of, the allegations contained in [the]

EEOC charge.’” Batson v. Salvation Army, 897 F.3d 1320, 1328 (11th Cir. 2018)

(quoting Gregory, 355 F.3d at 1280).

      As it relates to his Title VII claim for race discrimination, Mr. Stewart began

his EEOC charge with a description of Mr. Wilson’s and Ms. Pruett’s unsuccessful

2017 campaign for Covanta to create an LEO position for him and then turned to his

allegation that he was passed over for promotion to the LEO position in 2018

because of his race, stating: “I believe I was overlooked for the promotion based on

the culture of discrimination at this workplace.” (Doc. 1-1, pp. 2–4). Mr. Stewart’s

complaint closely tracks the factual allegations concerning race discrimination in his

EEOC charge. (Doc. 1, pp. 3–7; Doc. 1-1, pp. 2–4). Because Mr. Stewart’s

allegations of race discrimination in his complaint are “like or related to” the

allegations of race discrimination in his EEOC charge, in his administrative

proceedings, he properly disclosed his allegations of race discrimination concerning

his inability to obtain an LEO position in 2017 and 2018.

      Still, Covanta correctly argues that Mr. Stewart cannot recover damages for

Title VII race discrimination based on Covanta’s refusal to create an LEO position

for him in 2017 because Mr. Stewart did not file a timely EEOC charge concerning

the 2017 conduct. (Doc. 31-1, p. 16 n.4). In Reed v. Winn Dixie, Inc., the Eleventh

                                         29
      Case 5:19-cv-01324-MHH Document 47 Filed 08/23/21 Page 30 of 55




Circuit Court of Appeals explained that plaintiffs have limited time in which to file

an EEOC charge. 677 Fed. Appx. 607, 610 (11th Cir. 2017). “For a charge to be

timely in Alabama, a non-deferral state, it must be filed within 180 days after the

alleged unlawful employment practice occurred.” Reed, 667 Fed. Appx. at 610.

(citing 42 U.S.C. § 2000e–5(e)(1)); Hipp v. Liberty Nat’l Life Ins. Co., 252 F.3d

1208, 1214 n.2 (11th Cir. 2001) (explaining distinction between deferral and non-

deferral states). “Failure to file a timely charge with the EEOC generally results in

a bar of the claims contained in the untimely charge.” Reed, 677 Fed. Appx. at 610

(citing Alexander v. Fulton Cnty., Ga., 207 F.3d 1303, 1332 (11th Cir. 2000)).


      When Mr. Stewart filed his EEOC charge on August 31, 2018, the 180-day

lookback captured Covanta’s conduct between March 4, 2018 and August 31, 2018.

Because Alabama is a non-deferral state, Mr. Stewart cannot recover damages for

Covanta’s pre-March 4, 2018 conduct. Mr. Stewart does not contend otherwise.

Accordingly, Mr. Stewart can recover damages for race discrimination relating to

Covanta’s July 2018 decision to promote Mr. Monahan to LEO rather than him, but

he may not recover damages for Covanta’s failure to create an LEO position for him

in 2017.


      As it relates to his Title VII retaliation claim, Covanta correctly contends that

Mr. Stewart did not exhaust his pre-EEOC charge complaints of retaliation. (Doc.

31-1, pp. 15–16). Mr. Stewart did not check the retaliation box in his EEOC charge,
                                        30
        Case 5:19-cv-01324-MHH Document 47 Filed 08/23/21 Page 31 of 55




(Doc. 1-1, p. 2), and he did not allege facts concerning retaliation in his charge.

Covanta does not challenge the propriety of Mr. Stewart’s Title VII retaliation claim

relating to his EEOC charge. Covanta states that “the only claims [Mr.] Stewart has

raised that he has not also failed to exhaust are his claim that the promotion of [Mr.]

Monahan was discriminatory and his claim (if any) for retaliation in response to his

EEOC complaint.” (Doc. 31-1, p. 16 n.3). 14

       Accordingly, only Mr. Stewart’s Title VII failure-to-promote race

discrimination claim concerning the 2018 LEO position and his Title VII retaliation

claim relating to the filing of his EEOC charge are properly before the Court.

       B. Title VII Discrimination


       Mr. Stewart’s Title VII race discrimination claim rests on circumstantial

evidence. So does his § 1981 race discrimination claim. Therefore, the analysis that

follows applies to both claims. 15


14
   Based on this statement, Covanta has waived the argument that Mr. Stewart’s Title VII
retaliation claim relating to his EEOC charge is not exhausted. The EEOC claim-filing
requirement is a nonjurisdictional claim-processing rule. Fort Bend Cnty., Tex. v. Davis, 139 S.Ct.
1843, 1851 (2019). While the claim-processing rule “may be ‘mandatory’ in the sense that a court
must enforce the rule if a party ‘properly raise[s]’ it . . ., an objection based on a mandatory claim-
processing rule may be forfeited ‘if the party asserting the rule waits too long to raise the point.’”
Davis, 139 S.Ct. at 1849 (quoting Eberhart v. United States, 546 U.S. 12, 15, 19 (2005)).

15
  In his complaint, Mr. Stewart did not indicate whether he alleges a single-motive or a mixed-
motive Title VII discrimination claim. He was under no obligation to plead one or the other in his
complaint. Williams v. Housing Auth. of Savannah, Inc., 834 Fed. Appx. 482, 489 (11th Cir. 2020).
Besides a passing reference to the availability of the “motivating factor” test, (Doc. 35, p. 11), the
parties’ summary judgment briefs do not suggest that Mr. Stewart is pursuing a mixed-motive
discrimination claim. Accordingly, the Court analyzes Mr. Stewart’s claim as a single-motive
                                                 31
       Case 5:19-cv-01324-MHH Document 47 Filed 08/23/21 Page 32 of 55




       “In the absence of direct evidence of discrimination, a plaintiff can prove a

discrimination claim or a retaliation claim under Title VII through circumstantial

evidence,” which courts may analyze “using the three-step, burden-shifting

framework established in McDonnell Douglas [Corp.] v. Green, 411 U.S. 792, 93

S.Ct. 1817, 36 L.Ed.2d 668 (1973).” Sprowl v. Mercedes-Benz U.S. Int’l, Inc., 815

Fed. Appx. 473, 479 (11th Cir. 2020) (some citations omitted). “To succeed under

this framework, a plaintiff must first present enough evidence to establish a prima

facie case of discrimination; the employer then has the burden of production to

articulate legitimate, nondiscriminatory reasons for the adverse employment action;

and then the plaintiff must prove that those reasons were pretext.” Sprowl, 815 Fed.

Appx. at 479 (citing E.E.O.C. v. Joe’s Stone Crabs, Inc., 296 F.3d 1265, 1272 (11th

Cir. 2002)).


       “Under the third step of the McDonnell-Douglas framework, the court must

consider all the evidence to determine if a reasonable factfinder could conclude that

the employer’s legitimate reasons for the adverse conduct were pretext for

discrimination.”     Sprowl, 815 Fed. Appx. at 479 (citing Combs v. Plantation

Patterns, 106 F.3d 1519, 1538 (11th Cir. 1997)). “The burden to prove pretext is on



Title VII discrimination claim such that he must prove that race discrimination was the “but-for”
cause of Covanta’s decision not to promote him to the LEO position in 2018. See Williams, 834
Fed. Appx. at 489. As discussed below, Mr. Stewart also must establish but-for causation for his
§ 1981 claim.
                                               32
      Case 5:19-cv-01324-MHH Document 47 Filed 08/23/21 Page 33 of 55




the plaintiff.” Sprowl, 815 Fed. Appx. at 479 (citing Hornsby-Culpepper v. Ware,

906 F.3d 1302, 1312 (11th Cir. 2018)). “An employer’s proffered reason for the

adverse action is not pretext for discrimination unless the plaintiff can show ‘both

that the reason was false, and that discrimination was the real reason.’” Sprowl, 815

Fed. Appx. at 479 (quoting St. Mary’s Honor Ctr. v. Hicks, 509 U.S. 502, 515 (1993)

(emphasis in Hicks)). “A plaintiff may establish pretext by showing that ‘the

legitimate nondiscrimination reasons should not be believed’ or that ‘discriminatory

reasons more likely motivated the decision than the proffered reasons.’” Sprowl,

815 Fed. Appx. at 479 (quoting Standard v. A.B.E.L. Servs., Inc., 161 F.3d 1318,

1332 (11th Cir. 1998)).


      “‘[E]stablishing the elements of the McDonnell Douglas framework is not,

and never was intended to be, the sine qua non for a plaintiff to survive a summary

judgment motion’ in Title VII cases.” Flowers v. Troup Cnty., Ga., Sch. Dist., 803

F.3d 1327, 1336 (11th Cir. 2015) (quoting Smith v. Lockheed-Martin Corp., 644

F.3d 1321, 1328 (11th Cir. 2011)). “The critical decision that must be made is

whether the plaintiff has ‘create[d] a triable issue concerning the employer’s

discriminatory intent.’” Flowers, 803 F.3d at 1336 (quoting Smith, 644 F.3d at

1328). A “convincing mosaic” of circumstantial evidence “may be shown by

evidence that demonstrates, among other things, (1) ‘suspicious timing, ambiguous

statements …, and other bits and pieces from which an inference of discriminatory

                                         33
        Case 5:19-cv-01324-MHH Document 47 Filed 08/23/21 Page 34 of 55




intent might be drawn,’ (2) systematically better treatment of similarly situated

employees, and (3) that the employer’s justification is pretextual.” Lewis v. City of

Union City, Ga., 934 F.3d 1169, 1185 (11th Cir. 2019) (citations omitted).


       In its summary judgment brief, Covanta focuses on the McDonnell Douglas

framework rather than the Lockheed-Martin convincing mosaic test for

circumstantial evidence. Because Mr. Stewart’s evidence of discriminatory animus

concerns bits and pieces of evidence that he attempts to weave together to create a

question of fact concerning Covanta’s intent, (Doc. 35, pp. 7–8), the Court evaluates

that evidence under the convincing mosaic standard. 16




16
   One aspect of Covanta’s burden-shifting argument deserves mention. Covanta argues that Mr.
Stewart has not established a prima facie case of race discrimination. A prima facie failure-to-
promote case has four elements. The employee must show that: “(i) he . . . belonged to a protected
class; (ii) he . . . was qualified for and applied for a position that the employer was seeking to fill;
(iii) despite qualifications, he . . . was rejected; and (iv) the position was filled with an individual
outside the protected class.” Vessels v. Atl. Indep. Sch. Sys., 408 F.3d 763, 768 (11th Cir. 2005)
(citing McDonnell Douglas, 411 U.S. at 802). Mr. Stewart has established his prima facie race
discrimination case. He belongs to a protected class because he is Black. (Doc. 23-25, p. 1). He
was qualified for and applied for the LEO position that Covanta sought to fill. Though Mr. Stewart
was qualified, Covanta did not promote him to the LEO position. (See Doc. 23-22, p. 1). Instead,
Covanta promoted Ronald Monahan who is a white man. (Doc. 1, p. 5, ¶ 23; Doc. 7, p. 3, ¶ 23).

Covanta challenges Mr. Stewart’s qualifications for the LEO position relative to Mr. Monahan’s
qualifications, (Doc. 31-1, p. 17), but the point is irrelevant at the McDonnell Douglas prima facie
stage of a failure-to-promote case. Covanta acknowledges that Mr. Stewart met the minimum
requirements for the LEO promotion. Those requirements were that an applicant have a high
school diploma or a GED, a minimum of five years of experience on the tipping floor or operating
heavy equipment, a desire and ability to provide leadership and mediate conflicts, and basic
computer skills. To be qualified, an applicant had to be working as an EO. (Doc. 23-21, p. 1).
Mr. Stewart satisfied these criteria for the LEO position.

                                                  34
         Case 5:19-cv-01324-MHH Document 47 Filed 08/23/21 Page 35 of 55




      Mr. Stewart argues that Covanta “violate[d] its own policies and procedures

to promote an unqualified employee to benefit one race over another.” (Doc. 35, p.

16). “A defendant’s failure to follow its own policies, as well as selective application

or enforcement of its policies, can be evidence of pretext.” R&R Ground Maint. Inc.

v. Ala. Power Co., 713 Fed. Appx. 853, 858 (11th Cir. 2017). “Departures from

normal procedures may be suggestive of discrimination” where the departure occurs

in a discriminatory manner. Morrison v. Booth, 763 F.2d 1366, 1374 (11th Cir.

1985).


      Mr. Stewart points out that under Covanta’s “Promotion and Selection

Process” policy, Mr. Monahan was not eligible for the LEO position in the summer

of 2018. (Doc. 35, pp. 16–17). Mr. Stewart is correct. The “Promotion and

Selection Process (For Internal Candidates)” section of Covanta’s employee manual

states: “An employee must be in his/her current position for a minimum of twelve

(12) months to be eligible to apply for a posted position. In addition the employee

must stay in the new position for 12 months before he/she is eligible to apply for or

‘post’ on another position.” (Doc. 34, p. 14). Because Mr. Monahan began working

at Covanta Huntsville in May 2018, two months before Covanta posted the LEO

position, he was not in his Huntsville EO position for 12 months before he applied

for the LEO position. (Doc. 35, p. 3).



                                          35
       Case 5:19-cv-01324-MHH Document 47 Filed 08/23/21 Page 36 of 55




      Covanta argues that two provisions in its employee manual permitted it to

consider Mr. Monahan for the LEO position. First, Covanta points to the “Rehires-

Bridging of Service” provision which states:


      When a prior employee rejoins Covanta after a break in service
      that is one (1) year or less, the Company will give credit to the
      rehired employee for prior service. The “adjusted hire date” will
      provide the employee with applicable benefits based on this date.

(Doc. 34, p. 13) (emphasis in handbook). Covanta also points to the last sentence in

the “Promotion and Selection Process (For Internal Candidates)” provision which

states: “The Company reserves the right to grant individual exceptions based on

business needs.” (Doc. 34, p. 14).


      Relying on the “Rehires” provision, Covanta contends that because Mr.

Monahan left Covanta’s Massachusetts operation in October 2017 and returned to

Covanta Huntsville in May 2018, Mr. Monahan “was eligible to have been reinstated

and treated as if he had never left.” (Doc. 40, pp. 6–7) (citing Doc. 24-9, p. 13). But

the “Rehires” policy concerns “[b]enefits eligibility” and provides that an employee

who has a break in service for fewer than 12 months will receive “credit . . . for prior

service” for purposes of calculating benefits. Benefits are distinct from eligibility

for promotion. In any event, Mr. Monahan was not an EO when he left Covanta’s

Massachusetts operation in 2017; he was a transfer station lead. (Doc. 29-5, p. 13).

Therefore, even if Mr. Monahan could have the benefit of Covanta’s “Rehires”

                                          36
       Case 5:19-cv-01324-MHH Document 47 Filed 08/23/21 Page 37 of 55




provision, he still would not have been an EO for the 12 months preceding his LEO

application.   Consequently, under Covanta’s internal promotion policy, Mr.

Monahan was not eligible for the LEO position in the summer of 2018.


      Covanta’s employee manual does allow the company to grant individual

exceptions to its 12-month promotion eligibility rule based on business needs. (Doc.

34, p. 14). But the record does not show that Covanta applied the exception for Mr.

Monahan or that it had a legitimate business need that would allow it to exercise the

exception. If Covanta had followed its promotion policy for internal candidates and

eliminated Mr. Monahan from contention for the 2018 LEO position, Covanta still

would have had three EO candidates for the LEO position: Mr. Stewart, Mr.

Partrick, and Mr. Perry. The trouble for Covanta is that its internal promotion policy

required it to “consider the applicants’ qualifications, abilities and past work

performance,” (Doc. 34, p. 14), and Mr. Partrick and Mr. Perry had only two years

of EO experience as compared to Mr. Stewart’s 20+ years of experience. (Doc. 24-

9, pp. 5, 9). If Covanta were to follow its policy requiring it to consider for internal

promotions all applicants’ qualifications, abilities, and past work experience, only

Mr. Monahan could compete with Mr. Stewart’s tenure and experience with

Covanta. So in that sense, Mr. Walton needed Mr. Monahan if he did not want to

hire Mr. Stewart as LEO.



                                          37
       Case 5:19-cv-01324-MHH Document 47 Filed 08/23/21 Page 38 of 55




      In this context, jurors could find particularly curious Covanta’s decision to

hire Mr. Monahan as an EO sometime in May 2018 after the company twice declined

to hire him as an EO in 2017. Covanta Huntsville declined to interview Mr.

Monahan when he applied for an EO position early in 2017 because he was

overqualified “as he had already served in a Lead position at a different Covanta

facility.” (Doc. 38, p. 2, ¶ 4). Covanta interviewed Mr. Monahan for an EO position

that the company created later in 2017 but did not offer him the position because he

“was overqualified for this position given his prior experience.” (Doc. 38, p. 2, ¶ 5)

(emphasis in declaration). Covanta Huntsville reversed course within weeks of Mr.

Stewart’s May 3, 2018 “serious near-miss on the Tipping Floor” when EO Tyler

Buchanan, while operating a forklift, nearly ran over Mr. Stewart’s foot. (Doc. 24,

p. 7, ¶ 19; Doc. 25, p. 16, ¶ 50; Doc. 25-11, p. 1).


      The May 3rd incident triggered conversations among Mr. Walton, Ms. Pruett,

and Kevin Pliska, Mr. Walton’s direct supervisor, “to assess the Facility’s tipping

floor operations.” (Doc. 24, p. 7, ¶ 22). According to Mr. Walton, “[a]t one point,”

almost certainly in May 2018, Mr. Pliska asked “who our lead person on the tipping

floor was. I told him that we did not have a lead. Mr. Pliska reacted immediately:

‘You need a lead.’ Mr. Pliska was pretty adamant about the decision and clear that

this needed to change.” (Doc. 24, p. 7, ¶ 22). By June 11, 2018, Mr. Walton was

working with HR to create the LEO position. (Doc. 24-4, p. 2). Viewed in the light

                                          38
        Case 5:19-cv-01324-MHH Document 47 Filed 08/23/21 Page 39 of 55




most favorable to Mr. Stewart, the evidence indicates that after Mr. Pliska directed

Mr. Walton to create an EO position, Covanta Huntsville hired Mr. Monahan as an

EO, and then Mr. Walton made the decision to interview only Covanta Huntsville

EOs for the LEO position. (Doc. 24-8, p. 8, ¶ 26). Jurors could conclude that the

LEO position was a lock for Mr. Monahan, save the Covanta internal promotion

policy which Mr. Walton opted to ignore. Only after Mr. Stewart sued Covanta did

Covanta suggest that it had a business need for Mr. Monahan’s LEO application, and

it did not name the business need. 17


       Assuming, for argument’s sake, that Covanta had a legitimate business need

that required it to bend the 12-month eligibility rule for Mr. Monahan, Covanta

overlooks the fact that the business need provision in its internal promotion policy

cuts two ways. Covanta could have used the exception to offer the LEO position

directly to Mr. Stewart without posting the position. In fact, the company did not

have to tap the business need exception to skip the posting process because


17
   Two other bits of evidence suggest that Covanta Huntsville hired Mr. Monahan as an EO in
anticipation of the creation of the LEO position. First, there is a notable contrast between Mr.
Monahan’s application for the LEO position and the applications that the three other eligible EOs
submitted. Mr. Monahan submitted a three-sentence cover letter and an informal resume. (Doc.
24-9, pp. 12–13). Mr. Stewart, Mr. Perry, and Mr. Partrick submitted formal letters and resumes.
(Doc. 24-9, pp. 1–11). Jurors could infer from the contrast that Mr. Monahan put little effort into
his LEO application because he knew the application for the promotion was a mere formality.
Second, Mr. Walton explained that four out of five EOs applied for the LEO position. (Doc. 24,
p. 9, ¶ 28). The fifth, Tyler Buchanan, was “deemed . . . ineligible for the promotion due to recent
discipline he had received.” (Doc. 31-1, p. 11 n.2). But Mr. Monahan also was ineligible based
on the internal promotion 12-month rule. Still, Covanta disregarded the fact that Mr. Monahan
was not eligible for the LEO position.
                                                39
       Case 5:19-cv-01324-MHH Document 47 Filed 08/23/21 Page 40 of 55




Covanta’s internal promotion policy states: “Job openings will be posted online,

available on Covanta Connect. From time to time, however, the Company may fill

job openings without posting.” (Doc. 34, p. 14). Mr. Walton could have given Mr.

Stewart the LEO position that Mr. Wilson had promised him – the job that he already

was performing without the title or LEO wage, but Mr. Walton chose to post the

position.   Viewing this evidence in the light most favorable to Mr. Stewart,

Covanta’s post-hoc, one-sided application of its business need provision is evidence

of discriminatory intent. The record contains ample evidence from which jurors

could conclude that Covanta violated its internal promotion policy when Mr. Walton

deemed Mr. Monahan eligible for the LEO position two months into his tenure at

Covanta Huntsville. (See Doc. 40, p. 7).


      From this same evidence, jurors also could conclude that Covanta

systematically treated two similarly situated employees, Mr. Monahan and Mr.

Stewart, differently. In terms of company tenure, Mr. Monahan was Mr. Stewart’s

junior, but only by a little more than one year. (Doc. 24-9, pp. 2, 13). Mr. Monahan

spent most of his career with Covanta as an equipment operator, and Mr. Stewart

spent his entire career with Covanta as an equipment operator. (Doc. 24-9, pp. 2,

13). Mr. Monahan served as a Transfer Station Lead for three years in Massachusetts

before moving to Alabama, and Mr. Stewart acted as the LEO at Covanta Huntsville

at least beginning in 2016, though he did not have a formal LEO title or wage. (Doc.

                                        40
       Case 5:19-cv-01324-MHH Document 47 Filed 08/23/21 Page 41 of 55




24-9, p. 13; Doc. 25-1, pp. 1–7). For years, Mr. Stewart also held a seat on Covanta

Huntsville’s VPP Safety Committee, serving one year as president of the committee.

(Doc. 23-8, pp. 2, 4 (2006 review); Doc. 23-9, p. 2 (2007 review); Doc. 23-10, pp.

2, 4 (2008 review); Doc. 23-11, p. 1 (2009 review); Doc. 23-15, p. 3 (2015 review)).

In all relevant respects, Mr. Stewart and Mr. Monahan were equal in their

experience, with Mr. Stewart having the advantage of having worked at Covanta

Huntsville for more than 20 years and Mr. Monahan having the advantage of serving

in a lead position in an official capacity. Yet, Covanta Huntsville overlooked the

fact that Mr. Monahan, the white employee, left the company for several months and

made an exception to company policy to allow him to apply for the Huntsville LEO

position, while Covanta reneged on its assurance to Mr. Stewart, its Black employee,

that if Huntsville formally created an LEO position, it would be his, a promotion that

Covanta could make consistent with its internal promotion policy.


      The record contains other evidence of Covanta’s disparate treatment of

similarly situated employees. The evidence, viewed in the light most favorable to

Mr. Stewart, indicates that he complained to Ms. Pruett that he was performing as

an LEO without being compensated for the work while white employees performing

lead duties were compensated for lead work. The record bears out Mr. Stewart’s

complaint. Mr. Walton explained that there was a mechanical lead position at

Covanta Huntsville before Covanta created the LEO position in Huntsville. Mr.

                                         41
       Case 5:19-cv-01324-MHH Document 47 Filed 08/23/21 Page 42 of 55




Walton stated that one of the employees in the mechanical department, Mr. Givens,

would, from time-to-time, step up and serve as lead of the department. When he did,

Mr. Givens “would receive the lead position’s pay for all hours worked in that

position.” (Doc. 24, p. 13). 18 Mr. Givens is white. Mr. Stewart, who is Black, was

not paid a lead wage when he performed lead duties. Ms. Pruett acknowledged as

much when she asked in 2017 that Mr. Stewart be given financial recognition for his

work, stating: “I would like to see us at least do something with [Mr. Stewart’s] rate

of pay or bonus that would reward him for his contributions above and beyond the

norm.” (Doc. 25-2, p. 1). 19


       The evidence, viewed in the light most favorable to Mr. Stewart, also

demonstrates that white EOs quickly received promotions, but Mr. Stewart, the only

Black EO, did not. In late 2017, while Mr. Stewart was on leave, Ms. Pruett began

handing off her quality assurance responsibilities to Mr. Partrick, a Covanta

employee with two-years’ experience as an EO and a total of seven years’ experience

with the company. (Doc. 24, p. 4; Doc. 25-9, p. 5). A few months after Covanta

filled the LEO position, Covanta posted a formal quality control position for the



18
  When Mr. Givens’s predecessor retired, he applied for the mechanical lead position and received
the promotion. He was the only applicant for the position. (Doc. 24, p. 14).

19
  Ms. Coppedge responded that Mr. Stewart already was at the high wage end for EOs, but that is
because he had worked for Covanta as an EO for 20+ years. Covanta paid Mr. Partrick, who had
worked as an EO for two years, only 45 cents per hour less than Mr. Stewart. (Doc. 24-4, p. 2).
                                               42
          Case 5:19-cv-01324-MHH Document 47 Filed 08/23/21 Page 43 of 55




Huntsville facility, and Mr. Partrick was promoted to that position. (Doc. 24, p.

14). 20


          Also, while Mr. Stewart was on medical leave in late 2017, Covanta hired a

new EO, Jacob Holt, and five months later, Covanta promoted Mr. Holt to an

auxiliary operator position. (Doc. 23, p. 247; Doc. 24, p. 14; Doc. 39, pp. 1–2, ¶ 3).

Mr. Walton explained that Mr. Holt “had completed all of the training required for

the position,” and Covanta “had an immediate need to fill that position that was

critical to operations. This was consistent with our handbook policy, which ‘reserves

the right to grant individual exceptions based on business needs.’” (Doc. 39, p. 3, ¶

3). But again, Covanta never found a business need for promoting Mr. Stewart on

an accelerated basis or otherwise. Indeed, in his 2017 review, after Ms. Pruett and

Mr. Wilson were unable to persuade Mr. Ball-Lovera to create an LEO position in

Huntsville, Ms. Pruett wrote that “[s]ince there is not a ‘next level’ within Tipping

Floor Operations, Terrence could be ready for an advancement into Operations or

Maintenance within 1-2 years (if desired),” and he would need specialized training.

(Doc. 25-5, pp. 4–5). Thus, Covanta was willing to use its business needs rule to

expedite a promotion for a white employee, but the company offered no such

opportunity to Mr. Stewart. Mr. Stewart worked for Covanta for more than two



20
  In seven years, Mr. Partrick had received three promotions before he was elevated to the new
quality assurance position. (Doc. 25-9, p. 5).
                                             43
        Case 5:19-cv-01324-MHH Document 47 Filed 08/23/21 Page 44 of 55




decades without receiving a promotion. In fact, when he first complained of race

discrimination, Mr. Stewart told Ms. Pruett that he was “the only long-time

Huntsville employee that had not ever been promoted.” (Doc. 25-3, p. 3).


       Covanta points out that Mr. Stewart did not apply for several of the

promotions that other EOs received. But Mr. Partrick and Mr. Holt and Mr. Givens

in mechanical, three white Covanta employees, were selected and trained for the

positions to which they were promoted before they applied for the positions. In 20+

years, only Ms. Pruett offered Mr. Stewart that opportunity, and after he trained with

her and met the goals she set, Covanta refused to create a position for him. One year

later, when Covanta changed course and created the LEO position, the company

brought in a white EO whose experience matched Mr. Stewart’s, depriving him of

the advantage that Covanta routinely gave white employees. 21                     Through this

evidence, Mr. Stewart can demonstrate that Covanta systematically favored white

EOs with advantages that Covanta did not give him.




21
  Covanta also argues that Mr. Stewart “was unlikely to get the Lead Operator Equipment position
even without [Mr.] Monahan in the running. After all, [Mr.] Stewart performed worse than all
three applicants on the interview process.” (Doc. 40, p. 7 n.1). But Covanta promoted Mr.
Monahan, not the other applicants. If Mr. Monahan were not in the picture, then Covanta would
have had to promote to supervise Mr. Stewart an EO with two-years’ experience. That is a difficult
scenario to imagine, particularly given Mr. Stewart’s 2016 and 2017 reviews in which he
consistently was scored as exceeding expectations and even as expert in several categories.

                                               44
          Case 5:19-cv-01324-MHH Document 47 Filed 08/23/21 Page 45 of 55




           The other categories of circumstantial evidence that Mr. Stewart cites do not

help him establish discriminatory intent. For example, Mr. Stewart points to the

number of Black employees that Covanta hired in Huntsville. Of approximately 40

Covanta Huntsville employees, fewer than five are Black. (Doc. 1, p. 7, ¶ 32). 22 Mr.

Stewart testified that over his first 20 years at Covanta, the company did not hire a

Black employee. (Doc. 23, p. 297). 23 But the Eleventh Circuit has explained that

statistics are meaningless without context. Brown v. Am. Honda Motor Co., 939

F.2d 946, 952 (11th Cir. 1991) (statistics without a proper analytic foundation are

“virtually meaningless”); Kilpatrick v. Tyson Food, Inc., 268 Fed. Appx. 860, 863

(11th Cir. 2008) (same). Mr. Stewart has provided no context for his statistics. He

has not presented evidence that establishes how many non-white individuals applied

for positions at Covanta over the years. Without context, the Court cannot determine

whether Mr. Stewart’s statistics are evidence of discrimination or not.


          But, on balance, Mr. Stewart’s evidence, viewed in the light most favorable

to him and “viewed as a whole,” creates “‘a convincing mosaic of circumstantial


22
     Covanta admitted this fact in its answer. (Doc. 7, p. 4, ¶ 32).
23
   In his complaint, Mr. Stewart alleges that Covanta had hired approximately 27 White/Caucasian
employees and one Black/African American employee during his tenure. (Doc. 1, p. 7, ¶ 31).
Covanta denies this allegation. (Doc. 7, p. 4, ¶ 31). Mr. Walton asserts that his new hiring
procedures “resulted in increasing diversity in hiring: since I became Facility Manager a little over
three years ago, we have hired three African-American or Black applicants and one Hispanic
applicant.” (Doc. 24, p. 15, ¶ 48). Mr. Stewart acknowledges the recent hires. (Doc. 23, p. 297).
The Court cannot tell from the record whether these hires occurred before or after Mr. Stewart
filed his lawsuit.
                                                   45
       Case 5:19-cv-01324-MHH Document 47 Filed 08/23/21 Page 46 of 55




evidence that would allow a jury to infer intentional discrimination’” related to

Covanta’s decision to promote Mr. Monahan to LEO in 2018. Holland v. Gee, 677

F.3d 1047, 1056 (11th Cir. 2012) (quoting Lockheed-Martin, 644 F.3d at 1328).


      C. Title VII Retaliation


       “For a [Title VII] retaliation claim that relies on circumstantial evidence, like

this one, we apply the McDonnell Douglas burden-shifting analysis.” Bailey v.

Metro Ambulance Servs., Inc., 992 F.3d 1265, 1277 (11th Cir. 2021) (citing Johnson

v. Miami-Dade Cnty., 948 F.3d 1318, 1325 (11th Cir. 2020)).               “Under that

framework, the plaintiff establishes a prima facie case of retaliation if he

demonstrates (1) he participated in a statutorily protected activity; (2) he experienced

an adverse employment action; and (3) a causal link exists between the protected

activity and the adverse action.” Bailey, 992 F.3d at 1277 (citing Johnson, 948 F.3d

at 1325). “If the plaintiff makes out a prima facie case, the burden shifts to the

defendant to come forward with a legitimate, nondiscriminatory reason for its

employment decision.” Bailey, 992 F.3d at 1277 (citing Johnson, 948 F.3d at 1325).

“And if the defendant does so, the burden shifts back to the plaintiff to show that the

defendant’s stated reason was not the real reason for its decision but rather, served

as pretext for retaliation.” Bailey, 992 F.3d at 1277 (citing Johnson, 948 F.3d at

1325). For retaliation claims, “a plaintiff must demonstrate that his participation in

protected activity was the ‘but-for’ cause of the adverse employment action.”
                                       46
       Case 5:19-cv-01324-MHH Document 47 Filed 08/23/21 Page 47 of 55




Bailey, 992 F.3d at 1277 (citing Univ. of Tex. Sw. Med. Ctr. v. Nassar, 570 U.S. 338,

360 (2013)).


       “The antiretaliation provision protects an individual not from all retaliation,

but from retaliation that produces an injury or harm.” Burlington N. and Santa Fe

Ry. Co. v. White, 548 U.S. 53, 67 (2006). “[A] plaintiff must show that a reasonable

employee would have found the challenged action materially adverse, ‘which in this

context means it might well have dissuaded a reasonable worker from making or

supporting a charge of discrimination.’” Burlington N., 548 U.S. at 68 (quoting

Rochon v. Gonzales, 438 F.3d 1211, 1219 (D.C. Cir. 2006)).


       Mr. Stewart engaged in statutorily protected activity when he filed his EEOC

charge of discrimination. Mr. Stewart signed his charge on August 31, 2018, and

the charge is stamped “RECEIVED U.S. EEOC” on September 4, 2018. (Doc. 23-

25, p. 1). In his complaint, and his brief in opposition to Covanta’s motion for

summary judgment, Mr. Stewart identifies only one possible adverse employment

action that occurred after he filed his EEOC charge:         Covanta gave him “an

inaccurate and low evaluation because he complained of race discrimination.” (Doc.

1, p. 10, ¶ 46). In his opposition to Covanta’s motion for summary judgment, Mr.

Stewart simply states that “[t]here is no doubt the Plaintiff engaged in statutorily

protected activity which results in a retaliatory response by Covanta.” (Doc. 35, p.

19).
                                         47
      Case 5:19-cv-01324-MHH Document 47 Filed 08/23/21 Page 48 of 55




      The Eleventh Circuit Court of Appeals has held that a low or negative

performance evaluation, by itself, is not an adverse employment action.          See

Johnson, 948 F.3d at 1326–27 (concluding that negative monthly evaluations were

not a material adverse employment action because the appellant did not explain how

the evaluations affected the terms and conditions of his employment “or allege why

a reasonable worker in his shoes would have been dissuaded from reporting

allegedly retaliatory conduct because of those negative evaluations.”); Martin v. Eli

Lilly & Co., 702 Fed. Appx. 952, 956 (11th Cir. 2017) (“Negative performance

evaluations, standing alone, do not constitute adverse employment action, and courts

are wisely reluctant to treat job performance memoranda as actionable … where they

do not trigger any more tangible form of adverse action such as a loss in benefits,

ineligibility for promotional opportunities, or more formal discipline.”) (internal

quotations and citations omitted); Brown v. Snow, 440 F.3d 1259, 1265 (11th Cir.

2006) (“A lower score on Brown’s performance evaluation, by itself, is not

actionable under Title VII unless Brown can establish that the lower score led to a

more tangible form of adverse action, such as ineligibility for promotional

opportunities.”). For Mr. Stewart’s 2018 performance evaluation to be an adverse

employment action, he must demonstrate the evaluation harmed him in some way.


      The Court has not found evidence in the record that indicates that Mr.

Stewart’s pay was reduced because of his 2018 evaluation or that he suffered another

                                         48
       Case 5:19-cv-01324-MHH Document 47 Filed 08/23/21 Page 49 of 55




concrete consequence of the evaluation. Because there is no evidence that Mr.

Stewart’s 2018 evaluation triggered “any more tangible form of adverse action such

as a loss in benefits, ineligibility for promotional opportunities, or more formal

discipline,” Martin, 702 Fed. Appx. at 956, Mr. Stewart’s Title VII retaliation claim

fails as a matter of law.


Mr. Stewart’s § 1981 Claims


      Claims arising under § 1981 resemble those arising under Title VII. Section

1981 creates a federal right of action to challenge racial discrimination and

guarantees to all citizens “the same right to make and enforce contracts, to sue, be

parties, give evidence, and to the full and equal benefit of all laws and proceedings

for the security of persons and property as is enjoyed by white citizens . . . .” 42

U.S.C. § 1981(a). A plaintiff does not have to exhaust administrative remedies

before filing a § 1981 action; he must simply file “within the four-year statute of

limitations prescribed by 28 U.S.C. § 1658.” Chandler v. Volunteers of Am., N. Ala.,

Inc., 598 Fed. Appx. 655, 665 (11th Cir. 2015) (citing Baker v. Birmingham Bd. of

Educ., 531 F.3d 1336, 1338–39 (11th Cir. 2008)). Thus, with respect to Mr.

Stewart’s § 1981 claims, he may claim damages for conduct dating back to 2017.




                                         49
       Case 5:19-cv-01324-MHH Document 47 Filed 08/23/21 Page 50 of 55




      A. Section 1981 Discrimination


      As noted above, Mr. Stewart’s Title VII and § 1981 race discrimination claims

relating to the 2018 LEO position rest on the same circumstantial evidence, so the

Court’s analysis of Mr. Stewart’s evidence applies to both claims, meaning that Mr.

Stewart has identified disputed questions of fact as to both claims concerning the

2018 position. Because Mr. Stewart’s § 1981 discrimination claim is not subject to

the time limits that apply to his Title VII race discrimination claim, the Court must

evaluate whether Mr. Stewart can identify a disputed issue of material fact

concerning Covanta’s failure to create an LEO position for the Huntsville tipping

floor in 2017.


      The Eleventh Circuit Court of Appeals has explained that a failure-to-promote

claim fails when the plaintiff cannot demonstrate that the job existed. See Hogan v.

South Ga. Med. Center, 749 Fed. Appx. 924, 930 (11th Cir. 2018) (citing Walker v.

Mortham, 158 F.3d 1177, 1191–92 (11th Cir. 1998)); see also Brand v. Henry Cnty.

Bd. of Educ., No. 1:17-cv-823-ALB, 2020 WL 889316, at *3 (M.D. Ala. Feb. 24,

2020) (citing Exum v. U.S. Olympic Comm., 389 F.3d 1130, 1137 (10th Cir. 2004)

(“An employer’s failure to promote a plaintiff to a non-existent position is not

enough to support a presumption of intentional racial discrimination.”)).




                                         50
      Case 5:19-cv-01324-MHH Document 47 Filed 08/23/21 Page 51 of 55




      The evidence establishes that in 2017, Covanta did not have an LEO position

at its plant in Huntsville. Mr. Wilson and Ms. Pruett pressed their supervisors to

create an LEO position for Mr. Stewart or to at least give him a raise to recognize

his significant accomplishments as an outstanding EO at Covanta Huntsville. Ms.

Coppedge in Covanta’s HR department supported the effort. Ultimately, the effort

failed because Mr. Ball-Llovera, after consulting with Mr. Wilson, Ms. Pruett, and

Mr. Spence, decided not to create an LEO position in 2017. Mr. Stewart testified

that he had met Mr. Ball-Llovera “way before I asked about that lead position. He

would come [to the Huntsville facility] with the safety guy.” (Doc. 23, pp. 140-41).

Therefore, jurors could infer that Mr. Ball-Llovera knew that Mr. Stewart is Black.

But jurors would have to conclude that there was not an LEO position in Huntsville

in 2017 because that evidence is undisputed. Therefore, under Hogan, Mr. Stewart

may not pursue a race discrimination claim for damages under § 1981 based on

Covanta’s failure to create an LEO position in Huntsville in 2017.


      B. Section 1981 Retaliation


      “To establish a retaliation claim under § 1981, a plaintiff must prove that (1)

he engaged in a statutorily protected activity; (2) he suffered a materially adverse

action; and (3) there was some causal relation between the two events.” Hayes v.

ATL Hawks, LLC, 844 Fed. Appx. 171, 183 (11th Cir. 2021) (citing Goldsmith v.

Bagby Elevator Co., Inc., 513 F.3d 1261, 1276 (11th Cir. 2008)).
                                       51
       Case 5:19-cv-01324-MHH Document 47 Filed 08/23/21 Page 52 of 55




      “A plaintiff engages in a statutorily protected activity when he asserts a right

encompassed by § 1981.” Hayes, 844 Fed. Appx. at 183 (citing Jiminez v. Wellstar

Health Sys., 596 F.3d 1304, 1311 (11th Cir. 2010)).            “Statutorily protected

expression includes internal complaints . . . to superiors as well as complaints lodged

with the EEOC . . . .” Pipkins v. City of Temple Terrace, Fla., 267 F.3d 1197, 1201

(11th Cir. 2001). “[T]he protection afforded . . . is not limited to individuals who

have filed formal complaints, but extends as well to those . . . who informally voice

complaints to their superiors or who use their employers’ internal grievance

procedures.” Rollins v. State of Fla. Dep’t of Law Enf’t, 868 F.2d 397, 400 (11th

Cir. 1989) (citing Armstrong v. Index Journal Co., 647 F.2d 441, 448 (4th Cir. 1981);

Sias v. City Demonstration Agency, 588 F.2d 692, 694–96 (9th Cir. 1978)). Mr.

Stewart engaged in statutorily protected activity when he complained to Ms. Pruett

in January 2018 that he felt Covanta was discriminating against him because he is

Black and when he discussed his concerns about discrimination with Mr. Walton a

few days later.


      Mr. Stewart suffered an adverse employment action after he complained to

Ms. Pruett: Covanta promoted Mr. Monahan instead of him to the LEO position.

The Eleventh Circuit Court of Appeals has explained that “an adverse employment

action requires a significant change in employment status, such as hiring, firing,

failing to promote, reassignment with significantly different responsibilities, or a

                                          52
       Case 5:19-cv-01324-MHH Document 47 Filed 08/23/21 Page 53 of 55




decision causing a significant change in benefits.” McCone v. Pitney Bowes, Inc.,

582 Fed. Appx. 798, 800 (11th Cir. 2014) (citing Davis v. Town of Lake Park, Fla.,

245 F.3d 1232, 1239 (11th Cir. 2001)).


      Mr. Stewart may demonstrate a causal relation by showing close temporal

proximity between statutorily protected activity and a retaliatory action, but

“temporal proximity, without more, must be ‘very close.’” Thomas v. Cooper

Lighting, Inc., 506 F.3d 1361, 1364 (11th Cir. 2007) (quoting Clark Cnty. Sch. Dist.

v. Breeden, 532 U.S. 268, 273 (2001)). A mosaic of circumstantial evidence will

suffice to establish causation if the circumstantial evidence raises a reasonable

inference that Covanta took an adverse action against Mr. Stewart to retaliate against

him for engaging in protected activity. Regardless of how Mr. Stewart proves

causation, he must proffer evidence “that the desire to retaliate was the but-for cause

of the challenged [retaliatory] action.” Nassar, 570 U.S. at 532.


      Covanta promoted Mr. Monahan in July 2018, six months after Mr. Stewart

complained that he felt discriminated against. Mr. Walton, who made the decision

to promote Mr. Monahan, spoke to Mr. Stewart in January of 2018 after Ms. Pruett

conveyed Mr. Stewart’s complaint about discrimination. After Mr. Walton spoke to

Mr. Stewart, he wrote to Ms. Coppedge: “Hopefully, the conversation will help to

heal any wounds he may have and we won’t hear anymore about it.” (Doc. 24-2, p.

1). The “it” was Mr. Stewart’s complaint of racial discrimination. Mr. Stewart’s
                                     53
      Case 5:19-cv-01324-MHH Document 47 Filed 08/23/21 Page 54 of 55




complaint, coupled with Mr. Walton’s desire to not hear any more about race

discrimination at Covanta, yields a reasonable inference that Covanta retaliated

against Mr. Stewart by failing to promote him to the LEO position as does the

evidence concerning the circumstances surrounding Covanta’s hiring and promotion

of Mr. Monahan. The evidence, viewed as a whole, permits the inference that

Covanta hired Mr. Monahan and promoted him to LEO to retaliate against Mr.

Stewart for complaining about race discrimination after Covanta refused to create an

LEO position for him in 2017.


                                 CONCLUSION

      For the reasons above, the Court grants Covanta’s motion for summary

judgment with respect to Mr. Stewart’s Title VII and § 1981 race discrimination

claim concerning the company’s failure to create an LEO position in 2017 and with

respect to Mr. Stewart’s Title VII retaliation claim. The Court denies the motion

with respect to Mr. Stewart’s Title VII and § 1981 race discrimination claim

concerning the company’s failure to promote him to the new LEO position in 2018

and with respect to Mr. Stewart’s § 1981 retaliation claim. A jury must decide

whether Covanta promoted Mr. Monahan rather than Mr. Stewart because Covanta

intended to discriminate against Mr. Stewart because he is Black or because Covanta

wished to retaliate against Mr. Stewart for complaining about race discrimination at

the company or for a reason unrelated to Mr. Stewart’s race or his complaints.

                                        54
Case 5:19-cv-01324-MHH Document 47 Filed 08/23/21 Page 55 of 55




DONE and ORDERED this August 23, 2021.


                          _________________________________
                          MADELINE HUGHES HAIKALA
                          UNITED STATES DISTRICT JUDGE




                              55
